UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7831



SCOTT M. BOGER,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-543)


Submitted:   October 15, 2007             Decided:   November 8, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Boger, Appellant Pro Se. Kathleen Beatty Martin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Scott M. Boger appeals the district court’s order denying

relief on his 28 U.S.C. § 2254 (2000) petition.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Boger v. Braxton,

No. 7:05-cv-00543-sgw-mfu (W.D. Va. Nov. 10, 2005).                Many of

Boger’s pending motions are moot since he has been given an

opportunity to respond to Appellee’s brief; the remaining motions

are without merit.     Thus, we deny all of Boger’s pending motions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -